[a20142015rantfinancialst001.jpg]
Rant, Inc. Financial Statements For The Years Ended December 31, 2015 and 2014



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst002.jpg]
Rant, Inc. Contents Report of Independent Registered Public Accounting Firm 3
Financial Statements Balance Sheets 4-5 Statements of Operations 6 Statements of
Stockholders’ Deficit 7 Statements of Cash Flows 8 Notes to Financial Statements
9-28



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst003.jpg]
Marcum LLP n 2049 Century Park East n Suite 300 n Los Angeles, California 90067
n Phone 310.432.7400 n Fax 310.432.7502 n marcumllp.com INDEPENDENT AUDITORS’
REPORT To the Board of Directors and Shareholders of Rant, Inc. We have audited
the accompanying balance sheets of Rant, Inc. (the “Company”) as of December 31,
2015 and 2014, and the related statements of operations, changes in
stockholders’ deficit and cash flows for the years then ended. These financial
statements are the responsibility of the Company’s management. Our
responsibility is to express an opinion on these financial statements based on
our audits. We conducted our audits in accordance with the auditing standards of
the Public Company Accounting Oversight Board (United States) and in accordance
with auditing standards generally accepted in the United States of America.
Those standards require that we plan and perform the audits to obtain reasonable
assurance about whether the financial statements are free of material
misstatement. The Company is not required to have, nor were we engaged to
perform, an audit of its internal control over financial reporting. Our audits
included consideration of internal control over financial reporting as a basis
for designing audit procedures that are appropriate in the circumstances, but
not for the purpose of expressing an opinion on the effectiveness of the
Company’s internal control over financial reporting. Accordingly, we express no
such opinion. An audit also includes examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements, assessing
the accounting principles used and significant estimates made by management, as
well as evaluating the overall financial statement presentation. We believe that
our audits provide a reasonable basis for our opinion. In our opinion, the
financial statements referred to above present fairly, in all material respects,
the financial position of Rant, Inc., as of December 31, 2015 and 2014, and the
results of its operations and its cash flows for the years then ended in
conformity with accounting principles generally accepted in the United States of
America. The accompanying financial statements have been prepared in conformity
with accounting principles generally accepted in the United States of America,
which contemplate continuation of the Company as a going concern. As discussed
in Note 2 to the financial statements, the Company has incurred significant net
losses since its inception, has an accumulated deficit and working capital
deficit as of December 31, 2015 and 2014, and expects to incur substantial
additional losses and costs to sustain its operations. The foregoing matters
raise substantial doubt about the Company’s ability to continue as a going
concern. Management’s plans in regard to these matters are also described in
Note 2. These financial statements do not include any adjustments that might
result from the outcome of this uncertainty. Marcum LLP Los Angeles, CA June 21,
2016



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst004.jpg]
Rant, Inc. Balance Sheets 4 December 31, 2015 2014 Assets Current Assets Cash
181,036$ 1,019,569$ Accounts receivable, net of allowances 1,327,400 4,930,432
Prepaid expenses 1,950 28,722 Total Current Assets 1,510,386 5,978,723 Property
and Equipment, Net 7,388 19,605 Other Assets 44,218 44,218 Total Assets
1,561,992$ 6,042,546$ The accompanying notes are an intregal part of these
financial statements.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst005.jpg]
Rant, Inc. Balance Sheets 5 December 31, 2015 2014 Liabilities & Stockholders'
Deficit Current Liabilities Accounts payable 3,572,558$ 5,679,445$ Notes
payable, short-term, stockholders 3,001,355 - Accrued payroll and benefits
203,549 175,318 Warrant liability 50,178 - Accrued interest 11,567 - Income
taxes payable 822 822 Line of credit payable - 1,000,000 Deferred rent 8,224
7,964 Total Current Liabilities 6,848,253 6,863,549 Total Liabilities 6,848,253
6,863,549 Commitments and Contingencies (See Note 6) Stockholders' Deficit
Series A preferred stock, $ .00001 par value, $9.3616 per share liquidation
preference, 200,000 shares authorized, 198,513 shares issued and outstanding as
of December 31, 2015 and December 31, 2014, respectively 2 2 Series B preferred
stock, $ .00001 par value, $1.70 per share liquidation preference, 350,000
shares authorized, 320,459 shares issued and outstanding as of December 31, 2015
and December 31, 2014, respectively 3 3 Voting common stock, $ .00001 par value;
2,000,000 shares authorized, 911,748 shares issued and outstanding as of
December 31, 2015, and 873,096 shares issued and outstanding as of December 31,
2014 9 9 Non-voting common stock, $ .00001 par value, 400,000 shares authorized,
73,172 shares issued and outstanding as of December 31, 2015 and December 31,
2014, respectively 1 1 Additional paid-in capital 9,425,679 8,399,644
Accumulated deficit (14,711,955) (9,220,662) Total Stockholders' Deficit
(5,286,261) (821,003) Total Liabilities and Stockholders' Deficit 1,561,992$
6,042,546$ The accompanying notes are an intregal part of these financial
statements.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst006.jpg]
Rant, Inc. Statements of Operations 6 Years ended December 31, 2015 2014 Net
Revenues 13,741,245$ 17,229,903$ Operating Expenses Cost of revenue 993,974
3,449,144 Selling and advertising 12,566,919 15,266,081 General and
administrative 5,291,564 6,588,968 Total Operating Expenses 18,852,457
25,304,193 Loss from Operations (5,111,212) (8,074,290) Other Expense Financing
costs (128,246) - Interest expense (251,835) (3,305) Total Other Expense
(380,081) (3,305) Loss Before Provision for Taxes (5,491,293) (8,077,595)
Provision for Taxes - - Net Loss (5,491,293)$ (8,077,595)$ The accompanying
notes are an intregal part of these financial statements.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst007.jpg]
Rant, Inc. Statements of Stockholders’ Deficit 7 Total Additional Accumulated
Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Paid-in
Capital Deficit Equity (Deficit) Balance, January 1, 2014 198,513 2$ 320,459 3$
782,556 8$ 73,172 1$ 3,009,308$ (1,143,067)$ 1,866,255$ Sale of common stock,
net of offering costs - - - - 90,540 1$ - - 2,713,147 - 2,713,148 Capital
contribution - - - - - - - - 195,000 - 195,000 Stock-based compensation - - - -
- - - - 2,482,189 - 2,482,189 Net loss - - - - - - - - (8,077,595) (8,077,595)
Balance, December 31, 2014 198,513 2 320,459 3 873,096 9 73,172 1 8,399,644
(9,220,662) (821,003) Exercise of stock options - - - - 38,652 - - - 572,371 -
572,371 Stock-based compensation - - - - - - - - 453,664 - 453,664 Net loss - -
- - - - - - - (5,491,293) (5,491,293) Balance, December 31, 2015 198,513 2$
320,459 3$ 911,748 9$ 73,172 1$ 9,425,679$ (14,711,955)$ (5,286,261)$ The
accompanying notes are an intregal part of these financial statements. Voting
Non-Voting Prefered Stock Preferred Stock Common Stock Common Stock Series A
Series B



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst008.jpg]
Rant, Inc. Statement of Cash Flows 8 Years ended December 31, 2015 2014
Operating Activities Net Loss (5,491,293)$ (8,077,595)$ Adjustments to reconcile
net loss to net cash used in operating activities: Depreciation and amortization
17,825 28,659 Deferred rent 260 7,964 Bad debts 7,659 27,192 Stock based
compensation 453,663 2,482,189 Amortization of debt issuance costs 26,533 -
Changes in assets and liabilities: (Increase) decrease in assets: Accounts
receivable 3,595,372 (1,279,798) Prepaid expenses 26,772 (12,601) Other assets -
26,340 (Increase) decrease in liabilities: Accounts payable (2,106,887)
1,794,114 Accrued expenses 28,235 (23,384) Accrued interest 11,567 - Income
taxes payable - 822 Total Adjustments 2,060,999 3,051,497 Net Cash used for
Operating Activities (3,430,294) (5,026,098) Investing Activities Purchase of
property and equipment (5,610) (10,616) Investment in Picatcha, Inc - (25,000)
Net Cash used for Investing Activities (5,610) (35,616) Financing Activities
Capital contribution - 195,000 Sale of common stock - 3,037,858 Stock offering
costs - (324,710) Exercise of stock options 572,371 - Proceeds from line of
credit 6,619,173 1,000,000 Repayments of line of credit (7,619,173) - Proceeds
from issuance of convertible note 3,025,000 - Net Cash from Financing Activities
2,597,371 3,908,148 Net Decrease in Cash (838,533) (1,153,566) Cash, Beginning
1,019,569 2,173,135 Cash, Ending 181,036$ 1,019,569$ Supplemental disclosure
Cash paid for taxes -$ 822$ Cash paid for interest 213,764$ 3,305$ The
accompanying notes are an intregal part of these financial statements.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst009.jpg]
Rant, Inc. Notes to Financial Statements 9 Note 1. Company Background and
Overview Rant, Inc. (“Rant”, the “Company”) is a Delaware corporation
headquartered in Irvine, California. The co-founders initially formed Windy City
Media Network, LLC (an Illinois limited liability company) in 2010 as a baseball
blog and changed its name to Rant Media Network, LLC (an Illinois limited
liability company) in May 2012. Since then, the Company has consolidated over
130 owned and operated sports blog domains into RantSports (www.RantSports.com).
In October 2013, the Company created RantLifestyle (www.RantLifestyle.com) and
RantChic (www.RantChic.com) to expand into men’s and women’s lifestyle
categories. In November 2013, Rant Media Network LLC merged into Rant Media
Network, Inc. In August 2014, the Company changed its name from Rant Media
Network, Inc. to Rant, Inc. In October 2014, the Company created RantCars
(www.rantcars.com), RantFinance (www.rantfinance.com), RantFood
(www.rantfood.com), RantGamer (www.rantgamer.com), RantGizmo
(www.rantgizmo.com), RantHollywood (www.ranthollywood.com), RantPets
(www.rantpets.com), RantPlaces (www.rantplaces.com), and RantPolitical
(www.rantpolitical.com) to expand further into various niches identified as
having a wide enthusiast appeal. Note 2. Summary of Significant Accounting
Policies A summary of the significant accounting policies consistently applied
in the preparation of the accompanying financial statements are as follows.
Going Concern The Company has incurred substantial recurring losses and negative
cash flows from operations in recent years. As presented in the accompanying
financial statements, the Company reported net losses of $5,491,293 and
$8,077,595 for the years ended December 31, 2015 and 2014, respectively. The
Company also generated negative cash flows from operating activities of
$3,430,294 and $5,026,098 during 2015 and 2014, respectively. These factors,
among others, raise substantial doubt about the Company’s ability to continue as
a going concern. The ability of the Company to continue as a going concern is
dependent on the continued financial support of the Company’s investors. The
Company is currently under a letter of intent for purchase (Note 13). The
financial statements do not include any adjustments that might be necessary
should the Company be unable to continue as a going concern. Use of Estimates
The preparation of the financial statements in conformity with accounting
principles generally accepted in the United States of America (“U.S. GAAP”)
requires management to make estimates and assumptions that affect the reported
amounts of assets and liabilities, the disclosure of contingent assets and
liabilities at the date of the financial statements, and the reported amounts of
revenue and expenses during the reporting period. Significant items subject to
such estimates and assumptions include revenues, allowance for doubtful accounts
(short pays), useful lives and impairment of property and equipment and other
assets, the fair value of equity-based compensation awards, derivative
liabilities, and deferred income tax assets and liabilities. Actual results
could differ from those estimates. On an ongoing basis, management evaluates its
estimates compared to historical experience and trends, and forms the basis for
making judgments about the carrying value of the Company’s assets and
liabilities.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst010.jpg]
Rant, Inc. Notes to Financial Statements 10 Cash The Company maintains its cash
in bank depository accounts with major financial institutions. At times cash
balances may exceed federally insured limits. The Company has not experienced
any losses in such accounts. The Company believes its cash balances are not
exposed to significant credit risk. Revenue Recognition Revenue is recognized
when the four basic criteria are met: persuasive evidence of a sales arrangement
exists; performance of services has occurred; the sales price is fixed or
determinable; and collectability is reasonably assured. Persuasive evidence of a
sales arrangement is generally met upon the receipt of a signed customer
contract with key terms of an arrangement defined. Collectability is assessed
based on a number of factors, including transaction history and the credit
worthiness of a customer. If it is determined that collection is not reasonably
assured, revenue is not recognized until collection becomes reasonably assured,
which is generally upon receipt of cash. Cash received in advance of revenue
recognition being met is treated as customer deposits. The Company’s income is
principally derived from advertising revenue. Advertising revenue is generated
by performance-based internet advertising, such as cost-per-click advertising,
in which an advertiser pays only when a user clicks on the advertisement that is
displayed on the Company’s owned and operated websites and customer websites;
and fees generated by users viewing third-party website banners and text-link
advertisements. In determining whether an arrangement exists, the Company
ensures that a binding arrangement is in place, such as a standard insertion
order or a fully executed customer-specific agreement. Obligations pursuant to
advertising revenue arrangements typically include a minimum number of
impressions or the satisfaction of the other performance criteria. Revenue from
performance-based arrangements is recognized as the related performance criteria
are met. The Company assesses whether performance criteria have been met and
whether the fees are fixed or determinable based on a reconciliation of the
performance criteria and an analysis of the payment terms associated with the
transaction. The reconciliation of the performance criteria generally includes a
comparison of third-party performance data to the contractual performance
obligation and to internal or customer performance data in circumstances where
that data is available. In certain cases, revenue is recognized based on
available and preliminary information from third parties. Amounts collected on
the related receivables may vary from reported information based upon
third-party refinement of estimated and reported amounts owed that occurs
typically within 30 days of the period end. For the years ended December 31,
2015 and 2014, the difference between the amounts recognized based on
preliminary information and cash expected to be collected represented discounts
and allowances in the amount of $77,727 and $173,654, respectively. Accounts
Receivable Accounts receivable primarily consists of amounts due from: • Third
parties who provide advertising services to the Company’s owned and operated
websites in exchange for a share of the underlying advertising revenue. Accounts
receivable from third parties are recorded as the amount of the revenue share as
reported to the Company by the advertising networks and are generally due within
30 to 60 days from month-end in which the invoice is generated.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst011.jpg]
Rant, Inc. Notes to Financial Statements 11 • Direct advertisers who engage the
Company to deliver branded advertising impressions. Accounts receivable from
direct advertisers are recorded at negotiated advertising rates (customarily
based on advertising impressions), and as the related advertising is delivered
over the Company’s owned and operated websites. Direct advertising accounts
receivable are generally due within 60 to 90 days from the date the advertising
services are delivered and billed. The Company maintains an allowance for short
pays to reserve for potentially uncollectible receivables from its customers
based on management’s best estimate of the amount of probable losses in existing
accounts receivable. The allowance is based on an analysis of historical bad
debts, advertiser concentrations, advertiser credit-worthiness and current
advertiser and economic trends. In addition, past due balances over 90 days and
specific other balances are reviewed at least quarterly on an individual basis
for collectability. Property and Equipment Property and equipment are stated at
cost less accumulated depreciation. Depreciation is computed using the
straight-line method over the estimated useful lives of the assets. Computer
equipment is amortized over two years and furniture and fixtures are amortized
over two to seven years. Upon the sale or retirement of property and equipment,
the cost and related accumulated depreciation or amortization is removed from
the financial statements with the resulting gain or loss reflected in the
Company’s results of operations. In the event that property and equipment is no
longer in use, the Company will record a loss on disposal of the property and
equipment, which is computed as the difference between the sales price, if any,
and the net remaining value (gross amount of property and equipment less
accumulated depreciation) of the related equipment at the date of disposal.
Repairs and maintenance are charged to expense as incurred. Expenditures that
increase the value or productive capacity of assets are capitalized. Impairment
The Company assesses the recoverability of the recorded value of its long-lived
assets, such as property and equipment, whenever events or changes in business
circumstances indicate the carrying amount of the asset may not be fully
recoverable. The assessment of recoverability is based on management’s estimate
of undiscounted operating cash flows compared to the net book value of the
long-lived assets. If such cash flows do not exceed the net book value, then the
difference between the net book value of the long-lived asset and the fair value
of such asset is recorded as a charge against income in the statements of
operations. The Company determined that there were no impaired assets during
2015 or 2014. Deferred Rent For operating leases that include rent-free periods
or escalation clauses over the term of the lease, the Company recognizes rent
expense on a straight-line basis and the difference between expense recognized
and amounts paid are recorded as deferred rent in current liabilities of the
accompanying balance sheets.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst012.jpg]
Rant, Inc. Notes to Financial Statements 12 Advertising Expenses Advertising
costs are expensed as incurred and consist of Internet based content
advertising. Advertising expense was $12,566,919 and $15,266,081 for the years
ended December 31, 2015 and 2014, respectively, and is included in the
accompanying statements of operations. Stock-Based Compensation The Company
accounts for stock options in accordance with ASC 718, Compensation–Stock
Compensation. ASC 718 establishes the accounting and reporting guidance for
transactions where a reporting entity exchanges equity instruments for goods and
services. ASC 718 also addresses transactions where a reporting entity incurs
liabilities in exchange for goods and services, where those liabilities are
based on the fair value of the reporting entity’s equity instruments or where
those liabilities might be settled through the issuance of those equity
instruments. Stock option awards to employees and non-employees are accounted
for at fair value using the Black-Scholes-Merton option pricing model. The
Black-Scholes-Merton option pricing model requires management to make
assumptions and to apply judgment in determining the fair value of its awards.
All inputs are the expected values that will exist over the option's expected
term. The expected term of the option is the term from grant date to the date
the option is expected to be exercised. For an option issued to an employee, the
expected term is often shorter than the legal term of the option. Stock price is
based on the date the option was granted. The most significant assumption is the
expected volatility, expected term of the award and estimated forfeiture rates.
Management estimated the expected volatility at 50% by averaging the expected
volatility of comparable publicly traded companies based on size, business
model, industry, and business description. The expected term of the awards are
assumed to be 7 years, the full term of the options, and the estimated
forfeiture rates are expected to be 0% due to the Company’s limited relevant
historical data. The fair value of each option award is estimated on the date of
grant using the Black-Scholes-Merton option valuation model. Expected
volatilities are based on historical volatilities of comparable publicly traded
companies. The Company uses historical data to estimate the option exercise and
employee termination within the valuation model; separate groups of employees
that have similar historical exercise behavior are considered separately for
valuation purposes. The expected term of options granted is derived from the
output of the option valuation model and represents the period of time that
granted options are expected to be outstanding. The intrinsic value as of the
grant date was determined considering the performance of the Company as of the
grant date as well as future growth and profitability expectations by applying
an appropriate multiple to the Company's earnings. The risk-free rate for the
period within the contractual life of the option is based on the U.S. Treasury
yield curve in effect at the time of the grant. Stock-Based Awards Issued to
Nonemployees The Company accounts for stock-based awards issued to nonemployees
in accordance with provisions of ASC 718 and ASC 505-50, Equity – Equity-Based
Payments to Non-Employees. All transactions in which goods or services are the
consideration received for stock-based awards are accounted for based on the
fair value of the consideration received or the fair value of the stock-based
award issued, whichever is more reliably measurable. The measurement date of the
fair value of the stock-based award issued is the earlier of the date on which
the counterparty's performance is complete or the date on which it is probable
that performance will occur.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst013.jpg]
Rant, Inc. Notes to Financial Statements 13 Income Taxes Deferred income taxes
are recognized for differences between the financial statement carrying amounts
and the tax basis of assets and liabilities, using the enacted statutory tax
rates in effect for the years in which the temporary differences are expected to
reverse. The effect on deferred taxes from a change in tax rates is recognized
in income in the period that includes the enactment date. The Company evaluates
the realizability of deferred tax assets and recognizes a valuation allowance
for the Company’s deferred tax assets when it is more likely than not that a
future benefit on such deferred tax assets will not be realized. The Company
recognizes the tax benefit from an uncertain tax position only if it is more
likely than not that the tax position will be sustained on examination by the
taxing authorities, based on the technical merits of the position. The tax
benefits recognized in the financial statements from such positions are then
measured based on the largest benefit that has a greater than 50% likelihood of
being realized upon settlement. Interest and penalties accrued related to
unrecognized tax benefits in the Company’s income tax (benefit) provision are
recognized in the accompanying statements of operations. Warrant Liability The
Company accounts for common stock warrants outstanding in accordance with the
guidance contained in ASC 815-40-15-7D, "Contracts in Entity's Own Equity"
whereby under that provision they do not meet the criteria for equity treatment
and must be recorded as a liability. Accordingly, the Company classifies the
warrant instrument as a liability at its fair value and adjusts the instrument
to fair value at each reporting period. This liability is subject to
re-measurement at each balance sheet date until exercised, and any change in
fair value is recognized in the Company's statements of operations. The fair
value of the warrants issued by the Company has been estimated using a Monte
Carlo simulation. The change in fair value during the year ended December 31,
2015 was de minimus. Fair Value of Financial Instruments The fair value of
financial instruments other than liabilities payable to related parties
approximate the recorded value based on the short term nature of these financial
instruments. The fair value of derivative liabilities is measured using a
binomial model or Monte Carlo simulation depending on the complexity of the
derivative (Note 5). Beneficial conversion feature The issuance of the
convertible debt did not generate a beneficial conversion feature (“BCF”), which
arises when a debt or equity security is issued with an embedded conversion
option that is beneficial to the investor or in the money at inception because
the conversion option has an effective strike price that is less than the market
price of the underlying stock at the commitment date. Convertible Financial
Instruments The Company bifurcates conversion options from their host
instruments and accounts for them as free standing derivative financial
instruments if certain criteria are met. The criteria include circumstances in
which (a) the economic characteristics and risks of the embedded derivative
instrument are not clearly and closely related to the economic characteristics
and risks of the host contract, (b) the hybrid instrument that embodies both the
embedded derivative instrument and the



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst014.jpg]
Rant, Inc. Notes to Financial Statements 14 host contract is not re-measured at
fair value under otherwise applicable generally accepted accounting principles
with changes in fair value reported in earnings as they occur and (c) a separate
instrument with the same terms as the embedded derivative instrument would be
considered a derivative instrument. An exception to this rule is when the host
instrument is deemed to be conventional, as that term is described under
applicable GAAP. When the Company has determined that the embedded conversion
options should not be bifurcated from their host instruments, since such
conversion feature did not meet the definition of a derivative, discounts are
recorded for the intrinsic value of conversion options embedded in the
instruments based upon the differences between the fair value of the underlying
common stock at the commitment date of the transaction and the effective
conversion price embedded in the instrument. Note 3. Accounts Receivable
Accounts receivable, net of allowances consists of the following: December 31,
2015 December 31, 2014 Gross accounts receivable $ 1,466,127 $ 5,045,646 Less:
allowance for doubtful accounts and short pays (138,727) (115,214) Accounts
receivable, net $ 1,327,400 $ 4,930,432 Note 4. Property and Equipment Property
and equipment consisted of the following: December 31, 2015 December 31, 2014
Computer equipment $ 42,543 $ 36,935 Furniture and fixtures 8,406 8,406 Property
and equipment, gross 50,949 45,341 Less: accumulated depreciation (43,561)
(25,736) Property and equipment, net $ 7,388 $ 19,605 Depreciation expense for
the years ended December 31, 2015 and 2014 amounted to $17,825 and $28,659,
respectively. Note 5. Debt Senior Secured Convertible Note, Stockholders The
Company entered into a Note Purchase Agreement with certain stockholders in
December 2015 pursuant to which the stockholders agreed to purchase convertible
notes issued by the Company (the



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst015.jpg]
Rant, Inc. Notes to Financial Statements 15 “Notes”). The Notes were issued in
December 2015 for $3,025,000 and in January 2016 for $425,000. The Notes had an
original maturity date of January 15, 2016 and an annual interest rate of 8%.
Interest is payable on the maturity date. The Notes are convertible into shares
of voting common stock at $35.57 per share subject to adjustment. The Notes
could not be prepaid. In connection with these Notes, the Company issued
warrants to purchase 98,404 shares of voting common stock at an exercise price
of $35.57 per share, subject to adjustments (the “Warrants”). In connection with
the Notes issued in December 2015, the founders agreed to privately sell a total
of 394,774 shares of voting common stock to those certain stockholders for $300.
The Notes were secured by all the assets of the Company. The Notes and Warrants
are recognized on the date the investor funds the Note. The Company recognized a
debt discount of $50,178 in connection with the Notes issued in December 2015.
As of December 31, 2015, the unamortized debt discount is $23,645. Warrants to
purchase 85,047 shares of voting common stock were issued as of December 31,
2015, with the remaining warrants to purchase 13,357 subsequently issued on
January 6, 2016 (Note 13). The Notes are subsequently measured at amortized cost
using the effective interest method to accrete interest, if materially different
than straight-line recognition, over the period outstanding to bring the Note
balance to its face value. The effective interest method resulted in recognition
of $38,100 of interest expense on the Notes for the year ended December 31, 2015
(calculated as the accretion of debt discount and accrual of 8% coupon).
Subsequent to December 31, 2015, the Company entered into an amendment that
extended the maturity date of the Notes to September 10, 2016, subject to
adjustment, allowed for the Notes to be prepaid, and exchanged the warrants
associated with the Notes for voting common stock worth approximately 70% of the
total stock outstanding (Note 13). Financing Agreement The Company entered into
a Financing and Security Agreement on May 6, 2015, as amended on May 7, 2015 and
August 12, 2015 (collectively, the Financing Agreement”), that allowed the
Company to sell accounts with recourse to the purchaser worth up to the lower of
85% of the gross value of its accounts receivable, or $5,000,000. The Financing
Agreement was collateralized by substantially all of the Company’s assets. The
purchaser charged fees of 1.15% of the gross value of the accounts sold for the
first 30 days and 1.15% prorated daily after the first 30 days. The Financing
Agreement has a Minimum Monthly Fee of $23,000 through July 2015 and $10,000 for
the months thereafter, a one- year term, and will automatically extend for
additional one-year periods unless the Company provides 60 days prior written
notice of its intention to terminate. If the Company wants to terminate the
Financing Agreement prior to November 6, 2016, it is subject to a fee equal to
2% of the $5,000,000 maximum line amount. On December 23, 2015, the Company
terminated the Financing Agreement. Total fees associated with the Financing
Agreement for the year ended December 31, 2015 amounted to $195,020 and were
recognized as interest expense. Line of Credit, Bank The Company had a $250,000
revolving line of credit (the “Line of Credit”) agreement with its bank which
matured on February 5, 2014. The note was collateralized by substantially all of
the Company’s assets and was guaranteed by the founding stockholders of the
Company. The Line of Credit had a variable rate of interest based on an
independent index which is The Wall Street Journal Prime as published daily plus
0.50% with an aggregate interest rate of no less than 4.25% per annum. The



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst016.jpg]
Rant, Inc. Notes to Financial Statements 16 Company made regular monthly
payments of all accrued unpaid interest due as of each payment date. Any
principal outstanding was to be repaid, including all accrued interest, on
February 5, 2014. On January 31, 2014, the Line of Credit was increased to
$2,500,000 with a new maturity date of January 31, 2015 and all other terms
including the interest rate remained the same. On January 26, 2015, the Line of
Credit’s maturity date was further extended to March 31, 2015, and on March 30,
2015, the maturity date was further extended to March 31, 2016. As of December
31, 2014, the Company was not in compliance of all covenants and had an
outstanding principal balance of $1,000,000. On June 4, 2015, the Company
terminated the Line of Credit by repaying the outstanding balance and accrued
interest in full. Interest expense associated with the line of credit for the
years ended December 31, 2015 and 2014 amounted to $18,744 and $3,305,
respectively. Note 6. Commitments and Contingencies Leases The Company leases
its office facility in Irvine, California under a non-cancellable operating
lease which expires on December 31, 2016. Prior to relocation to Irvine,
California, the Company leased its office facility in Downers Grove, Illinois.
The Illinois operating lease had an expiration date of October 31, 2014 but was
terminated by the Company on March 5, 2014. Rent expense amounted to $276,329
and $203,050, respectively, for the years ended December 31, 2015 and 2014. As
of December 31, 2015 and 2014, current liabilities include a deferred rent
liability of $8,224 and $7,964, respectively. Future minimum base rents required
under operating leases as of December 31, 2015 with initial or remaining lease
terms in excess of one year amounted to $209,652 and are due during 2016.
Litigation In January 2014, the Company entered into a settlement and mutual
release agreement with its former member of the Board of Directors and President
of the Company. The Company agreed to pay a separation payment of $195,000 to
this individual for which the funding was provided for by two stockholders of
the Company in exchange for an assignment of option grant to purchase up to
30,820 shares of voting common stock at an exercise price of $8.32 per share.
The Company recognized $195,000 as a capital contribution and the separation
payment was included in general and administrative expenses in 2013. In January
2014, the Company entered into a settlement agreement with one of its former
business partners in connection with a claim made with respect to a breach of a
mutual promotional agreement. The Company paid $50,000 in settlement, of which
$25,000 was covered by the Company’s insurance policy. In June 2014, the Company
entered into a settlement agreement with a former advertiser in connection with
monies owed to the Company. The Company agreed to accept 80% of the outstanding
amounts owed plus daily interest if paid prior to December 2014. On March 17,
2015, the Superior Court of California, County of Los Angeles entered a Judgment
in favor of the Company of $134,283 plus daily accrued interest of $37 from May
15, 2013 to the date of payment plus reasonable attorney’s fees and costs. In
April 2015, the court awarded attorney’s fees and costs in favor of the Company
of $9,682. The Judgment remains good for 10 years. The Company provided an
allowance for doubtful accounts of $134,283 as of December 31, 2015 and 2014.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst017.jpg]
Rant, Inc. Notes to Financial Statements 17 In July 2015, the Company entered
into a settlement agreement with a former advertiser in connection with monies
owed of $480,082. The Company agreed to accept $500,000. The Company recognized
the $19,918 difference between what was ultimately paid and what was owed as
settlement income and recognized the $288,245 in legal fees associated with the
litigation as settlement expense. The $500,000 was collected in 2015. The
Company is subject to litigation and other claims that arise in the ordinary
course of business. While the ultimate result of the Company’s outstanding legal
matters cannot presently be determined, the Company does not expect that the
ultimate disposition will have a material adverse effect on its results of
operations or financial condition. However, legal matters are inherently
unpredictable and subject to significant uncertainties, some of which are beyond
the Company’s control. As such, there can be no assurance that the final outcome
will not have a material adverse effect on the Company's financial condition and
results of operations. Income Taxes From time to time, various federal, state
and other jurisdictional tax authorities undertake reviews of the Company and
its filings. In evaluating the exposure associated with various tax filing
positions, management accrues charges for possible exposures. The Company
believes any adjustments that may ultimately be required as a result of any of
these reviews will not be material to its financial statements. Indemnifications
In the normal course of business, the Company has provided certain indemnities,
commitments and guarantees under which it may be required to make payments in
relation to certain transactions. These indemnities include intellectual
property indemnities to its customers, indemnities to its directors and officers
to the maximum extent permitted under the laws of the State of Delaware and
indemnifications related to the Company’s lease agreements. In addition,
advertiser and distribution partner agreements contain certain indemnification
provisions which are generally consistent with those prevalent in industry. The
Company has not incurred significant obligations under indemnification
provisions historically and do not expect to incur significant obligations in
the future. Accordingly, the Company has not recorded any liability for these
indemnities, commitments and guarantees in the accompanying balance sheets. Note
7. Income Taxes Loss before income taxes consists of the following: December 31,
2015 December 31, 2014 Loss before income taxes $ (5,491,293) $ (8,077,595) The
income tax expense consists of the following:



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst018.jpg]
Rant, Inc. Notes to Financial Statements 18 December 31, 2015 December 31, 2014
Current expense $ - $ - The Company had federal net operating loss (“NOL”)
carry-forwards of $10,946,744 and $5,830,257 as of December 31, 2015 and 2014,
respectively, which expire between 2032 and 2034. The Company also had state
NOLs carry-forwards in California of $10,479,177 and $5,327,142 as of December
31, 2015 and 2014, respectively, which expire between 2034 and 2035. The change
in the valuation allowance in 2015 and 2014, was $2,263,683 and $2,444,013,
respectively. Sections 382 and 383 of the Internal Revenue Code of 1986, as
amended, provide for annual limitations on the utilization of net operating loss
and credit carry-forwards if the Company were to undergo an ownership change, as
defined in Section 382. As of December 31, 2015, there were no changes in the
Company’s equity structure. The equity structure changed in March 2016 (see Note
13). A reconciliation of the statutory U.S. federal tax rate and our effective
tax rate is as follows: 2015 2014 Statutory U.S. federal tax rate 34% 34% State
and local income taxes 7.7% 7.7% Valuation allowance (41.7)% (41.7)% Effective
tax rate -% -% The tax effects of temporary differences that gave rise to
deferred tax assets and liabilities are presented below as of December 31: 2015
2014 Deferred tax assets: Accrual to cash - 199,511 Net operating losses
4,528,790 2,392,478 Other assets 7,893 3,571 Accrued payroll 75,533 -
Stock-based compensation 481,376 292,198 Bad debt expense 57,849 - Total
deferred tax assets 5,151,441 2,887,758 Valuation allowance (5,151,441)
(2,887,758) Net deferred income taxes $ - $ - The Company reduces the deferred
tax asset resulting from future tax benefits by a valuation allowance if, based
on the weight of the available evidence, it is more likely than not that some
portion or all of the deferred taxes will not be realized. After consideration
of these limitations associated with deferred tax liabilities, the Company has
deferred tax assets in excess of deferred tax



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst019.jpg]
Rant, Inc. Notes to Financial Statements 19 liabilities at December 31, 2015. As
the Company has no sustained history of generating book income, the ultimate
future realization of these excess deferred tax assets is not more likely than
not and thus subject to a valuation allowance. The Company is subject to the
accounting guidance for uncertain income tax positions. The Company believes
that its income tax positions and deductions will be sustained on audit and does
not anticipate any adjustments that will result in a material adverse effect on
the Company’s financial condition, results of operations, or cash flow. The
Company’s policy for recording interest and penalties associated with audits and
uncertain tax positions is to record such items as a component of income tax
expense. Amounts recognized to date are insignificant. No uncertain income tax
positions were recorded during 2015 or 2014, and the Company does not expect its
uncertain tax position to change during the next twelve months. The Company
files a U.S. federal, California and New York State tax returns. The tax years
2012 to 2014 remain subject to examination by the IRS and various state
authorities. Note 8. Stock-Based Compensation Plans and Awards Stock Option
Plans Under the Membership Interest Option Grant which was replaced with a
voting common stock option grant, (the “2013 Option”), dated July 6, 2013, the
Company granted an individual a fully vested option to purchase up to 30,820
shares of voting common stock of the Company at a strike price of $8.32 per
share. The option grant has a 3-year term with a grant date of April 18, 2013.
On January 8, 2014, this option was assigned by the holder in part to two
stockholders. One stockholder was assigned the option to purchase 19,725 shares
and the other stockholder was assigned the option to purchase 11,095 shares.
These options remained unexercised but fully vested as of December 31, 2015.
Subsequent to December 31, 2015, these options expired on April 18, 2016 (Note
13). In January 2014, the founders entered into a contract to grant a
stockholder the option to purchase 84,332 shares of common stock directly from
them for $10.00 with specific conditions to be met. These conditions were met
and the option to purchase was exercised in July 2014. On March 10, 2014, the
Company adopted the 2014 Stock Option Plan (the “2014 Plan”). Under this 2014
Plan, the Company may grant up to 211,773 non-qualified stock options to
specified individuals. Generally, stock option grants under this 2014 Plan have
10-year terms and employee stock options vest 1/3 on the anniversary of the
grant date and 1/3 on each of the second and third anniversaries, thereafter.
There are two option grants that vest 1/5 on the anniversary of the grant date
and 1/5 on each of the second, third, fourth, and fifth anniversaries. Certain
stock options and restricted stock awards have accelerated vesting provisions in
the event of a change in control of the Company. On May 30, 2014 the Company
amended the 2014 Plan to increase the amount of shares it could offer to 250,425
non-qualified stock options and granted an individual a fully vested option to
purchase up to 21,083 shares of voting common stock of the Company at a strike
price of $9.3616 per share and 17,569 shares of the voting common stock of the
Company at a strike price of $21.3444 per share. These options were exercised
for an aggregate cash purchase price of $572,371 on August 18, 2015.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst020.jpg]
Rant, Inc. Notes to Financial Statements 20 Valuation of Awards The per share
fair value of stock options granted with service and/or performance conditions
was determined on the date of grant using the Black-Scholes-Merton option
pricing model with the following assumptions: December 31, 2015 December 31,
2014 Expected life (in years) 7 7 Risk-free interest rate .25% .25% Expected
volatility range 50% 50% Expected dividend yield - - Award Activity Stock
Options The following is a reconciliation of activity of options from January 1,
2014 through December 31, 2015: Exercise Price Options Balance at January 1,
2014 $ 8.32 30,820 Add: Options granted $ 9.77 250,425 Less: Options exercised 0
Less: Options forfeited 0 Less: Options expired 0 Balance at December 31, 2014 $
9.61 281,245 Add: Options granted $ 35.57 26,617 Less: Options exercised $ 14.81
(38,652) Less: Options forfeited 0 Less: Options expired 0 Balance at December
31, 2015 $ 11.43 269,210 Based on management’s best estimates, the intrinsic
value was immaterial as of December 31, 2014 and December 31, 2015. The
following table summarizes information about options outstanding at December 31,
2015:



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst021.jpg]
Rant, Inc. Notes to Financial Statements 21 Options Outstanding Options
Exercisable Exercise Price Weighted Average FMV when Granted Number Outstanding
Weighted Average Remaining Life in Years Weighted Average Exercise Price Number
Outstanding Weighted Average Exercise Price $ 2.75 $ 19.01 63,531 5.25 $ 2.75
12,705 $ 2.75 $ 8.32 $ 5.12 30,820 0.33 $ 8.32 30,820 $ 8.32 $ 9.36 $ 14.90
84,332 5.25 $ 9.36 84,332 $ 9.36 $ 14.23 $ 12.87 63,910 5.25 $ 14.23 21,298 $
14.23 $ 35.57 $ 0.28 26,617 0.08 $ 35.57 14,787 $ 35.57 $ 12.80 269,210 4.18 $
11.43 163,942 $ 11.65 The fair value of each option is estimated on the date of
grant based on the Black-Scholes-Merton option pricing model. Unamortized
stock-based compensation as of December 31, 2015 and 2014 was $1,260,789 and
$1,643,523, respectively, and will be amortized from 2016 to 2019. Note 9. Stock
Warrants In June 2014, placement agents associated with the common stock
offering received 1,371 warrants to purchase an equal number of voting common
shares, each with an exercise price of $35.57, and exercisable immediately. The
warrants have a five-year term commencing June 13, 2014. None of the warrants
have been exercised through the date the financial statements were available to
be issued. From December 2015 through January 2016, in connection with the
Senior Secured Convertible Note, the Company issued warrants to purchase 98,404
shares of common stock at an exercise price of $35.57 per share, subject to
adjustments (see Note 5). Warrants to purchase 85,047 shares of common stock
were issued as of December 31, 2015, with the remaining warrants to purchase
13,357 subsequently issued on January 6, 2016 (Note 13). The following
summarizes the Company's outstanding and exercisable common stock warrants at
December 31, 2014: Issue Date Holder Share Price Shares Granted Expiration June
2014 Placement Agents $35.57 1,371 June 2019 Total 1,371 The following
summarizes the Company's outstanding and exercisable common stock warrants at
December 31, 2015:



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst022.jpg]
Rant, Inc. Notes to Financial Statements 22 Issue Date Holder Share Price Shares
Granted Expiration June 2014 Placement Agents $35.57 1,371 June 2019 December
2015 Noteholders $35.57 85,047 December 2020 Total 86,418 Note 10. Stockholders’
Equity As of December 31, 2015, Series A preferred stock shall rank senior to,
and shall be preferred over, the common stock as to distribution of assets in
the event of any liquidation event. Series B preferred stock shall rank senior
to, and shall be preferred over, the Series A preferred stock and the common
stock as to distribution of assets in the event of any liquidation event.
Subsequent to December 31, 2015, all Series A preferred stock and Series B
preferred stock was converted into voting common stock or Series D preferred
stock (see Note 13). Redemptions Immediately prior to the Company’s merger with
Rant Media Network, LLC, and under the Redemption Agreement, dated November 13,
2013, the Company offered holders of Series A preferred stock and non-voting
common stock as of that date the option until November 15, 2013 to sell up to
65% of their shares back to Company at a price of $3.75 per share. 145,807
shares of Series A preferred stock and 1,953 shares of Non-voting common stock
were redeemed prior to January 1, 2014 for total consideration of $554,105.
Series B Round In November 2013, the Company issued 320,459 Series B preferred
shares with an offering price of $9.3616 per share. Proceeds from the issuance
totaled $2,865,542, net of offering costs of $134,458. Voting: Each outstanding
share of preferred stock shall be entitled to a number of votes equal to the
number of share of common stock into which such share of preferred stock is then
convertible pursuant to Section A.6 of the Amended and Restated Articles of
Incorporation as of the record date for the vote. Dividends: The Corporation may
declare and distribute dividends among the holders of preferred stock and the
holders of common stock on pro rata based on the number of shares of common
stock held by each, determined on an “as if converted basis” (assuming full
conversion and without regard to any Beneficial Ownership Limitation) as of the
record date when such dividends are declared. The holders of Series B preferred
stock shall be entitled to receive dividends out of funds legally available and
determinable by the Board of Directors in its sole discretion. Holders of Series
B preferred, Series A preferred, and common stock share such amount equally.
Holders of Series A preferred shares are entitled to receive dividends out of
funds legally available and as such determinable by the BOD in its sole
discretion, sharing the amount equally with preferred B (considering “as if
converted basis”) and common stock. Liquidation Preference: Series B Preference
Amount: Each holder of outstanding share of Series B preferred shall be entitled
to be paid in cash, before any amount shall be distributed to the holders of
Series A preferred stock,



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst023.jpg]
Rant, Inc. Notes to Financial Statements 23 common stock equal to $9.3616/share
plus amount equal to declared but unpaid dividends (Series B Preference Amount).
Series B preferred stock shall not have participation rights in amounts in
excess of the Series B preference amount. Series A Preference Amount: After the
prior payment in full of the Series B reference Amount, each holder of
outstanding shares of Series A Preferred shall be entitled to be paid in cash,
before any amount shall be paid to the holders of common stock, $1.70/share plus
an amount equal to all declared but unpaid dividends on such share. Remaining
Assets: After the prior payment in full of each of the Series B and the Series A
preference amounts in connection with a liquidation event, the remaining assets
and funds of the Company available for distribution to its stockholders, if any,
shall be distributed among the holders of shares of Series A preferred stock and
common stock, ratably in proportion to the number of shares of common stock held
by them. Each holder of Series A preferred shall be treated as holding the
number of shares of common stock into which the holder could have converted such
holder's shares of Series A preferred immediately prior to liquidation.
Preemptive Right: Until the Pre-Emptive Right Termination Date, and other than
with respect to the issuance of Exempted Securities and any securities offered
in an underwritten, firm commitment public offering, if the Company shall
propose to issue and sell equity securities or equity linked debt obligations
for cash ("New Equity Securities"), each Series B Holder shall have the right to
purchase, on the same terms that the Company proposes to issue and sell the New
Equity Securities, a number of the New Equity Securities based on each such
Preemptive Stockholder's equity interest in the Company calculated on an
as-converted, fully diluted pro rata basis without regard to any Beneficial
Ownership Limitation contained in Section A.6(j) of the Amended and Restated
Articles of Incorporation and prior to giving effect to the proposed issuance
and sale of New Equity Securities ("Proportionate Percentage"). Each Preemptive
Stockholder shall be permitted to purchase their respective Proportionate
Percentage at a 15% discount to the price being sold to any non-Series B Holders
purchasing the New Equity Securities in the Qualified Equity Offering. Voluntary
Conversion: Upon the written election of the holder and without payment or
additional consideration, holders of shares of Series B preferred stock may
convert such shares into shares of voting common stock as is determined by
dividing $9.3616 (Original Series B Issue Price) by the Conversion Price at the
time in effect for such Series B preferred stock (Series B Conversion Rate =
$9.3616/Conversion Price). Upon the written election of a Series B Majority
Interest and without the payment of any additional consideration, not less than
all of the outstanding shares of Series B preferred stock shall be converted
into fully paid for shares of voting common stock at the Series B Conversion
Rate. Similarly, holders of shares of Series A preferred stock may convert such
shares into shares of voting common stock and is determined by dividing $1.70
(Original Series A Issue Price) by the Conversion Price at the time in effect
for such Series A preferred stock (Series A Conversion Rate = $1.70/Conversion
Price). Upon the written election of a Series A majority interest and without
the payment of any additional consideration, no less than all of the outstanding
shares of Series A preferred stock shall be converted into fully paid and
non-assessable shares of voting common stock at the Series A conversion rate.
Automatic Conversion: Each share of Series A preferred stock shall automatically
be converted, without the payment of any additional consideration, into fully
paid and non-assessable shares of voting common stock at the Series A Conversion
Rate as of the closing of the Company's first underwritten public offering on a
firm commitment basis pursuant to an effective registration statement under the
Securities Act, covering the offer and sale of voting common stock to which the



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst024.jpg]
Rant, Inc. Notes to Financial Statements 24 Company receives aggregate net
proceeds (after deduction of underwriting discounts and commissions) of not less
than $10 Million. Additional Series B Preferred Rights Upon consummation of a
Reverse Merger Transaction, Series B Holders shall be entitled to one demand
registration right for registration, with closing of the Reverse Merger
Transaction, as well as unlimited piggy-back registration rights (for so long as
such securities are not eligible for sale under Rule 144 promulgated under the
Securities Act) with respect to the shares of common stock Subscribers receive
in connection with the Reverse Merger Transaction in exchange for Series B
preferred stock. The Registration Rights of the Subscribers is set forth on
Exhibit D, annexed hereto and such exhibit is incorporated by reference herein
and shall be binding on the parties hereto on and after the Closing Date upon
the consummation of the transactions contemplated hereby. If (A) the Reverse
Merger Transaction is not consummated on or before November 30, 2014, (B) the
Company is eligible for listing on the NASDAQ Stock Market LLC or NYSE MKT LLC,
(C) the projected initial offering price represents a market capitalization post
offering of at least $100 million and (D) the Company has a minimum cash reserve
balance of $7.5 million prior to the offering, Subscribers may, by Majority
Approval, at any time, require the Company to use reasonable best efforts to:
(X) pursue an initial public offering of the Company’s common stock in which the
Subscribers may cause the Company to register any common stock held by the
subscribers and any common stock underlying the Subscribers’ Series B preferred
stock and (Y) engage an underwriter reasonably acceptable to the Company and a
majority approval of the subscribers. In addition to the rights granted to the
holders of the Series B preferred stock under the Restated Certificate with
regard to Board representation, upon the Closing, and for so long as the
Subscribers collectively hold at least ten (10%) percent of the outstanding
voting equity of the Company or the surviving corporation following the
consummation of the Reverse Merger Transaction, the (i) Series B Director (as
defined in the Restated Certificate) and (ii) a majority of the members of the
Board of Directors excluding the Series B Director, shall have the right to
nominate a mutually acceptable nominee who qualifies as an independent director
(under NASDAQ rules) to serve as an independent director of the Company,
provided that such nominee shall be subject to the approval of a majority in
interest of all voting stockholders of the Company (or the surviving corporation
following the Reverse Merger Transaction, as applicable). Private Placement
Round In June 2014, the Company issued 90,540 voting common shares at $35.57 per
share. The shares sold contained price protection on future issuances of common
stock or common stock equivalents of $35.57 for 18 months which expired as of
December 31, 2015. In the offering, the founders privately sold a total of
28,117 shares of voting common stock for a total of $1,000,000. Additionally,
the underwriters of this private placement offering received 1,371 warrants to
purchase an equal number of Voting Common shares, each with an exercise price of
$35.57, and exercisable immediately. The warrants have a five year term
commencing on June 13, 2014. None of the warrants have been exercised through
the date the financial statements were available to be issued. Gross proceeds to
the Company from the sale totaled approximately $3,037,858. Offering costs were
$324,710 (see Note 5).



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst025.jpg]
Rant, Inc. Notes to Financial Statements 25 Note 11. Concentrations
Concentrations of Credit and Business Risk Financial instruments that
potentially subject the Company to a concentration of credit risk consist of
cash and cash equivalents and accounts receivable. As of December 31, 2015 and
2014, the Company’s cash and cash equivalents were maintained primarily with two
financial institutions and two well-capitalized institutions. The Company used
one Internet payment processor in both periods. Deposits with these institutions
at times exceed the federally insured limits, which potentially subject us to
concentration of credit risk. The Company not experienced any losses related to
these balances and believe that there is minimal risk. A substantial portion of
the Company’s advertising revenue is generated through arrangements with one
advertising network partner. Management may not be successful in renewing any of
these agreements, or if they are renewed, they may not be on terms as favorable
as current agreements. Management may not be successful in renewing the
Company’s agreements with advertising network partners on commercially
acceptable terms. The percentage of revenue generated through advertising
network partners representing more than 10% of revenue is as follows: December
31, 2015 December 31, 2014 Customer A 29% 22% Customer B 19% 15% Customer C 13%
13% Advertising network partners comprising more than 10% of the accounts
receivable balance was as follows: December 31, 2015 December 31, 2014 Customer
A 23% 23% Customer C 10% 23% Customer E 13% 3% Customer D 0% 11% The percentage
of purchases generated through Advertising Expense partners representing more
than 10% of expenses is as follows: December 31, 2015 December 31, 2014 Vendor A
42% 3% Vendor B 11% 17% Vendor C 8% 20% Vendor D 5% 14%



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst026.jpg]
Rant, Inc. Notes to Financial Statements 26 Advertising Expense partners
comprising more than 10% of the accounts payable balance is as follows: December
31, 2015 December 31, 2014 Vendor A 47% 7% Vendor B 5% 26% Vendor C 20% 21%
Vendor D 3% 17% Note 12. Related Party Transactions In March 2014, the Company
made a minority investment of $25,000 in Picatcha, Inc. During the years ended
2015 and 2014, the Company generated advertising revenue from Picatcha, Inc. in
the amounts of $76,890 and $27,987, respectively. Accounts Receivable due from
Picatcha, Inc for the years ended 2015 and 2014 was $26,817 and $27,987,
respectively. These transactions occurred in the normal course of business and
were recognized as such. The Company entered into a Note Purchase Agreement with
certain stockholders between December 4, 2015 and January 6, 2016 that included
the issuance of Warrants (see Notes 9 and 10). These note holders owned 25.9% of
the stock as of December 31, 2015. From time to time, the Company uses outside
vendors for video production and other marketing expenses. One such vendor, Reel
Captivation, LLC, is managed by a Company stockholder. Total expenses paid to
Reel Captivation, LLC during the years ended 2015 and 2014 were $12,187 and
$21,644, respectively. Note 13. Subsequent Events The Company has evaluated
subsequent events through June 21, 2016, the date the financial statements were
available to be issued, and have determined the matters discussed in Note 2,
Note 5, Note 7, Note 8, Note 9, Note 10, and the following subsequent events
require disclosure: In January 2016, the Company defaulted on its obligation to
repay the $3,500,000 worth of 8% Senior Secured Convertible Notes (see Note 5)
upon their January 15, 2016 maturity date. In January 2016, the founders agreed
to sell a total of 67,676 shares of common stock to members of management. In
March 2016, the maturity date on the Notes were extended to September 10, 2016
and the Notes were amended to allow for prepayment. In March 2016, the Company
amended its Certificate of Amendment to allow for the Issuance of Series D
preferred stock, a common stock equivalent with a limitation on beneficial
ownership. In March 2016, the Warrants were exchanged for 44,902,777 shares of
Series D preferred stock.



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst027.jpg]
Rant, Inc. Notes to Financial Statements 27 In March 2016, certain shareholders
exchanged 225,584 shares of common stock (the “excluded common shares”) for
10,030,062 shares of common stock, and a certain shareholder exchanged 7,442
shares of common stock for 25,148 shares of Series D preferred stock. In March
2016, each of the 751,894 shares of common stock, excluding the excluded common
shares, were exchanged for 2,540,762 shares of common stock. In March 2016, the
198,513 shares of Series A preferred stock were exchanged for 641,479 shares of
common stock. In March 2016, the 320,459 shares of Series B preferred stock were
exchanged for 1,550,261 shares of common stock and 4,864,436 shares of Series D
preferred stock. In March 2016, the Company adopted the 2016 Stock Option Plan.
Under this 2016 Plan, the Company may grant up to 18,330,886 non-qualified stock
options to specified individuals. Generally, stock option grants under this 2016
Plan have 10-year terms and vest 1/24 each monthly anniversary of the
commencement date and 1/24 over 24 months. Certain stock options have
accelerated vesting provisions in the event of a change in control. In March
2016, the Company amended the 2014 Plan so that two individuals who previously
had options to purchase 21,177 and 42,354 shares, respectively, at a pre-split
price of $2.75 per share now had options to purchase 794,313 and 1,588,626
shares, respectively, at a price of $0.0733 per share. In March 2016, certain
individuals agreed to cancel their options to purchase, in aggregate, 115,063
shares of common stock they were granted as part of the 2014 plan (the “Canceled
2014 Options”). In March 2016, all outstanding options associated with the 2014
Plan, excluding the Canceled 2014 Options, became fully exercisable due to the
2014 Plan’s accelerated vesting associated with a change of control. As of March
2016, there was a change in control. The owner shift resulted in a 70% combined
increase by one or more 5% shareholders and Section 382 loss limitation rules
were triggered for tax purposes. Since Rant is selling its assets within 2 years
of the ownership change, the entire NOL will likely be rendered unusable to
offset the gain from the asset sale. In April 2016, the 2013 Options expired
unexercised. In April 2016, Draft Day Fantasy Sports, Inc. (“DDF”) and the
Company entered into two binding letters of intent for the acquisition of the
business and assets of the Company (the “Letters of Intent”). The Letters of
Intent provide a purchase price for the Company’s business of $5 million in cash
plus issuance of shares of common or preferred stock of DDF equal to between 20%
and 24% of DDF’s outstanding equity, warrants, and stock options on a
fully-diluted basis immediately after the closing as defined in the Letters of
Intent. The Letters of Intent require the Company to convey to DDF’s subsidiary
assets consisting of all of the assets used in the Company’s business, names,
trademarks, customer lists, and technology, and $2 million in cash. Following
execution of the Letters of Intent, DDF agreed that its subsidiary will assume
or pay at closing up to $2 million of accrued liabilities of the Company. The
Letters of Intent also require the Company to purchase from DDF $3 million
principal amount of 12% Secured Convertible Notes (the “DDF Notes”) due December
31, 2016. The DDF Notes are convertible as defined in the Letters of Intent. The
closing of the transactions are



--------------------------------------------------------------------------------



 
[a20142015rantfinancialst028.jpg]
Rant, Inc. Notes to Financial Statements 28 subject to usual and customary
conditions for a transaction of this nature. There is no guarantee that the
transactions will close, or that, if the transactions don’t close, the Company
will be able to continue as a going concern.



--------------------------------------------------------------------------------



 